Citation Nr: 0030096	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  96-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an arterial venous malformation (AVM) of the spinal cord, 
also characterized as a back condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the veteran, in April 1996, requested a 
Board hearing at the RO, but that in an August 2000 VA Form 9 
indicated that he in fact did not desire such a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's arterial venous malformation is congenital 
in origin; the condition increased in severity as the result 
of superimposed injury in service. 


CONCLUSION OF LAW

The veteran's arterial venous malformation was aggravated by 
active duty. 38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.304, 3.306 (1999); O.G.C. 
Prec. 82-90 (1990).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that all available evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  In this regard, the Board notes that the 
veteran has alleged treatment at several VA facilities since 
1981, but that records for the pertinent period have not been 
obtained.  In light of the disposition of the veteran's claim 
discussed below, however, the Board concludes that a remand 
of the case for the purpose of obtaining the referenced 
records is not warranted.

Factual background

Service medical records are negative for any reference to an 
AVM, or for any complaints, finding or diagnosis associated 
with the veteran's back.  Service personnel records show that 
the veteran served as a light artillery crewman and received 
the Combat Infantryman Badge and the Purple Heart.

The veteran was afforded a VA examination in January 1995, at 
which time he was diagnosed with T10 paraplegia with cervical 
stenosis secondary to degenerative disc disease and herniated 
cervical discs; the examiner did not address the etiology of 
the above.  On evaluations conducted in June 1998 and October 
1998 by a VA social worker, the veteran alleged that his 
congenital AVM was aggravated by service, and that he was 
paraplegic secondary to surgery to remove the AVM.  In 
several other examination reports for unrelated disabilities, 
the veteran continued to assert that his AVM was aggravated 
by service.

On file are several statements by relatives of the veteran 
which essentially indicate that the veteran had suffered back 
problems since his return from service.  Statements by 
several service comrades of the veteran indicate that the 
veteran had experienced a back injury in service and had 
complained of and been hospitalized for back complaints 
during service.

In a February 1996 statement, Frank A. Rubino, M.D., 
indicates that he was the veteran's neurologist from 1982 to 
1990.  He noted that the veteran had presented with an 
extensive AVM of the spinal cord which had led to, inter 
alia, spastic paraparesis.  Dr. Rubino reported that the 
veteran had eventually undergone a laminectomy with removal 
of the AVM.  He explained that the veteran's AVM was a 
congenital abnormality, that he therefore had the AVM in 
service, and that the back pain the veteran reported 
experiencing in service certainly could be attributable to 
the AVM.  He concluded that the vigorous physical activities 
of a soldier could certainly aggravate a preexisting 
condition such as a congenital malformation.

In several statements on file and at his June 1996 and 
February 1997 hearings before hearing officers at the RO, the 
veteran clarified that while the RO had characterized his 
disability as a back condition, he was actually claiming 
service connection for an AVM of the spine.  He clarified 
that he was not disputing that the referenced AVM existed 
prior to service, but he argued that the condition had been 
aggravated during service, eventually resulting in surgery in 
1982 to remove the AVM, which led to his current condition.  
He testified that he had carried heavy equipment during 
service, and stated that he had also injured his back in an 
accident.  He testified that he sought treatment for back 
complaints throughout service, and he indicated that the back 
pain he experienced was located in the same region as the AVM 
diagnosed in 1981.  He testified that he sought treatment for 
back problems immediately after service.

In a June 1997 statement, Paul E. Wochos, M.D., indicated 
that he had treated the veteran on several occasions 
beginning in 1950 for back pain.  He remembered that the 
veteran had experienced no lasting relief from any treatment 
modality.

In a June 1998 statement, Dr. Rubino clarified that trauma 
could also aggravate a previously existing condition such as 
a vascular malformation.  He noted that the veteran's 
extensive AVM had led to many years of pain and neurological 
disability, and he concluded that the veteran's AVM  was 
probably aggravated by the veteran's vigorous activity, as 
well as his reported back injury, in service.

The veteran was afforded a VA examination in February 2000, 
which was conducted by a physician's assistant.  The veteran 
reported that he had injured his back in service and denied 
any postservice history of back trauma.  The examiner 
diagnosed T10 paraplegia.  The examiner noted that the 
veteran's service discharge examination was negative for any 
reference to a back condition or injury.  He therefore 
concluded that the veteran's congenital AVM of the spinal 
cord and postoperative T10 paraplegic status were not 
aggravated by service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection for the resultant disability may be granted for 
superimposed disease or injury occurring during service.  
O.G.C. Prec. 82-90 (1990).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999). 

The veteran does not dispute that his AVM is congenital in 
origin and existed prior to service.  Although service 
medical records are negative for evidence of an AVM or any 
complaints or abnormal findings related to the veteran's 
back, the Board has found the veteran's statements and 
testimony concerning his back injury in service to be 
credible.  The veteran's testimony is supported by service 
personnel records indicating that he received the Purple 
Heart, and by lay statements from service comrades who 
remembered his back injury and complaints.  Moreover, Dr. 
Rubin specifically concluded that the veteran's reported back 
injury and the veteran's rigorous activities as a soldier 
probably aggravated his preexisting AVM, leading to his 
current disability.  Although the February 2000 examiner 
concluded otherwise, the Board points out that the referenced 
VA examiner is a physician's assistant.  Therefore, the Board 
finds that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for postoperative residuals of an 
arterial venous malformation of the spinal cord.  38 U.S.C.A. 
§ 5107(b). 





ORDER

Entitlement to service connection for postoperative residuals 
of an arterial venous malformation of the spinal cord, also 
characterized as a back condition, is granted.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

